Citation Nr: 1518666	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-14 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for blindness due to retinitis pigmentosa.

2.  Entitlement to special monthly compensation (SMC) based on aid and attendance of another person and/ or housebound status.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1963 to December 1963.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.  A transcript is in Virtual VA records.


FINDINGS OF FACT

1.  The evidence of record is at least in relative equipoise as to whether the Veteran's retinitis pigmentosa, which is classified as a genetic disease, was initially manifested and diagnosed during service.

2.  The Veteran is blind due to his retinitis pigmentosa.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for retinitis pigmentosa are met. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990).

2.  The criteria for special monthly compensation due to the need for regular aid and attendance are met. 38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.351 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As the Board's decision to grant service connection for the claimed disability and entitlement to SMC for blindness is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

II.  Service Connection

The Veteran contends that his retinitis pigmentosa is of service origin, and that the manifestations of this disease were first noted in service and have continued over recent years so that now he is totally blind.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).  If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The service treatment records show that while defective vision was noted at entry into service in August 1963, there was no finding of retinitis pigmentosa noted on the entrance examination.  This disorder was discovered a few months later in October 1963 after the Veteran reported problems seeing at night.  The Veteran underwent a medical board evaluation in November 1963 and was discharged as unfit for duty due to diagnoses of retinitis pigmentosa and night blindness, which were found as having existed prior to service.  The Veteran testified at the Board hearing in June 2014 that he did not have any problems with his eyes other than refractive error when he went into service and that the first finding of the retinitis was during his military service.  He also testified that his private doctor, Dr. G., told him that it was a hereditary disease and that he could not determine to what extent it was or was not aggravated by his military service.

The Veteran underwent a VA examination in August 2012 to address the etiology of the retinitis pigmentosa; however, the examiner did not address the pertinent criteria for resolving the Veteran's claim.  Specifically the examiner found that the retinitis pigmentosa was a hereditary condition that over time leads to blindness and that it was not caused by or a result of the Veteran's active military duty.  

As noted above, there are two aspects to this case-(1) whether retinitis pigmentosa pre-existed service, and, if so, whether it was aggravated beyond natural progression in service, and (2) whether the hereditary disease was initially manifested in service.  The first requires consideration of the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).  To rebut the presumption of soundness, VA must show by, clear and unmistakable evidence, that the Veteran's disability existed prior to service and that the pre-existing disability was not aggravated during service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (Jul. 16, 2003).

In an opinion originally issued in 1988 (Op.G.C. 8-88), and later reissued and published, the VA General Counsel held that a hereditary disease does not always rebut the presumption of soundness, and, thus, that retinitis pigmentosa and most other diseases of hereditary origin can be incurred in service (i.e., not just aggravated).  VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  Such diseases "can be considered to be incurred in service if their symptomatology did not manifest itself until after entry on duty."  Id.  The opinion went on to explain that "only when symptomatology and/or pathology exist can he or she be said to have developed the disease."  Id.  In discussing a specific fact pattern, it was noted "that the veteran's visual problems during service [appeared] directly related to the retinitis pigmentosa and that there were no symptoms of the disease prior to entry on active duty, [thus] the presumption of soundness upon entry would be applicable and the disease found to have been incurred in service."  Id.  

Because the Veteran's retinitis pigmentosa was first diagnosed while in service, the burden of proof is on the government to rebut the presumption of sound condition upon entry into service by showing that the disorder clearly and unmistakably existed prior to service and, if the government meets this requirement, by showing that the disorder clearly and unmistakably was not aggravated in service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In this case, the evidence of record shows that during his military service, the examining clinician who performed the Veteran's medical board evaluation determined that the Veteran had retinitis pigmentosa and night vision problems that existed prior to service.  Thus, given these statements, which indicate an onset of symptoms prior to service, coupled with the fact that retinitis pigmentosa is a genetic disease, the position can be taken that such evidence establishes that the disorder existed prior to service.  However, when this evidence is considered with the other evidence of record, including the Veteran's testimony at the hearing that he did not experience any problems with his vision other than refractive error prior to his military service and that his night time vision problems were not noticed until his entry into military service, it does not unequivocally establish that the Veteran's retinitis pigmentosa, as an active disease process, had its onset prior to service.

Regarding the Veteran's hearing testimony, the Board finds that he is competent to describe when he noticed his symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Upon review of the evidence in this case and for the reasons noted above, the Board finds that there is no clear and unmistakable evidence that the Veteran's retinitis pigmentosa, as an active disease process, exited prior to service.  Instead, the record evidence is at least in relative equipoise as to whether that the Veteran's retinitis pigmentosa was initially manifested and diagnosed during service.  Retinitis pigmentosa has been diagnosed by VA, and has continued to the present time. Therefore, in accordance with the fundamental principles of fair process, the Board finds that it is not necessary to further delay a final decision by attempting to further clarify the evidence, which is insufficient to support a denial.  Accordingly, resolving all reasonable doubt in the Veteran's favor, there is a sufficient basis on which to decide the claim, and service connection for retinitis pigmentosa is warranted. 38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim is granted.



III.  SMC

SMC is payable where a veteran has a service-connected disability or disabilities that render him or her so helpless as to be in need of the regular aid and attendance of another person. 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (3) (2014).  Pursuant to 38 C.F.R. § 3.351(b) (2014), a veteran will be considered to be in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have visual acuity of 5/200 or less in both eyes, contraction of visual field of vision to five degrees or less; (2) is a patient in a nursing home due to physical or mental incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a) (2014). 

An August 2012 VA examination report notes that the Veteran is blind due to retinitis pigmentosa, which, as a result of this Board decision is now a service-connected disability.  Because the Veteran is blind due to a service-connected disability, the criteria for special monthly compensation based on the need for regular aid and attendance of another person have been met.  See 38 U.S.C.A. §§ 1114(l) ; 38 C.F.R. § 3.350(b) , 3.351(b).  The grant of SMC at the aid and attendance rate thus renders the question of entitlement to SMC on account of being housebound moot. 


ORDER

Entitlement to service connection for blindness due to retinitis pigmentosa is granted.

Entitlement to SMC based aid and attendance of another person is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


